United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1972
                                   ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
     v.                                * District of Minnesota.
                                       *
Gary Dewitt Miller, also known as ‘G’, *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                 ___________

                         Submitted: April 2, 2002
                             Filed: April 4, 2002
                                  ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Gary Dewitt Miller pleaded guilty to conspiracy to distribute cocaine, in
violation of 21 U.S.C. § 846. The district court1 found Miller ineligible for safety-
valve relief under U.S.S.G. § 5C1.2 and sentenced him to 60 months in prison, the
statutory minimum, and 4 years supervised release. On appeal, counsel has moved
to withdraw under Anders v. California, 386 U.S. 738 (1967), and has filed a brief



      1
       The HONORABLE JAMES M. ROSENBAUM, Chief Judge, United States
District Court for the District of Minnesota.
raising the issue whether the district court erred in denying safety-valve relief. After
careful review of the record, we affirm.

       The district court did not err because Miller’s Category II criminal history
made him ineligible for safety-valve relief. See U.S.S.G. § 5C1.2. Even if the district
court had granted Miller a downward departure under U.S.S.G. § 4A1.3 to a Category
I criminal history, as Miller had requested, he still would not have qualified for the
safety-valve reduction. See United States v. Langmade, 236 F.3d 931, 931-32 (8th
Cir. 2001) (per curiam); Webb, 218 F.3d at 881.

      Accordingly, we affirm and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-